On behalf of the
delegation of the Democratic People's Republic of
Korea, please allow me to congratulate you, Sir, on
your election to the presidency of the sixtieth session
of the General Assembly. I should also like to
congratulate your predecessor, Mr. Jean Ping, Minister
for Foreign Affairs of the Gabonese Republic, on his
commendable work as President at the previous
session. I look forward to the successful outcome of
this session. My appreciation also goes to Secretary-
General Kofi Annan for his tireless efforts aimed at
reforming the Organization to bring about
multilateralism centred on the United Nations in
conformity with the demands of the current changed
situation.
Five years ago, when the Millennium Summit
adopted its Declaration of peace, poverty eradication
and respect for human rights, humankind sincerely
hoped that, with the dawn of a new century, peace and
prosperity would take hold around the world. However,
despite the adoption of that Declaration and the
aspirations of humankind, the world is today being
drawn further into a vortex of instability and fear due
to unilateralism and the highhandedness of the super-
Power. On one side of the world, voices yearning for
peace, poverty eradication and sustainable
development continue to grow; while on the other side
provocative acts such as armed invasion and the threat
27

of pre-emptive nuclear attack are being committed
openly against sovereign States.
In North-East Asia alone, with the Korean
peninsula at its centre, adventurous military attempts
continue unabated, aggravating tension in the region,
as does the strengthening of strategic military
alliances, the large-scale introduction of highly
sophisticated weapons and operational equipment, the
establishment of missile defence systems and Ulchi
Focus Lens-05 military exercises for pre-emptive
strikes.
The current situation is becoming increasingly
acute due to arbitrariness on the part of unilateralist
forces. That urgently requires that Member States
undertake a joint effort to bring about multilateralism
centred on the United Nations on the basis of respect
for the principles of sovereignty, equality, territorial
integrity and mutual benefit.
As is well known, peace and stability on the
Korean peninsula are directly linked to peace and
security in the North-East Asian region and the rest of
the world. As we have seen in recent years, the
situation on the Korean peninsula is once again part of
a vicious circle of tension and dÈtente that is
preventing the establishment of durable peace and
stability. The primary cause for that lies in the national
division forced upon us by foreign forces and the
extremely hostile policy of the super-Power towards
the Democratic People's Republic of Korea.
The Democratic People's Republic of Korea's
policy of Songun Jongchi - which is to say, to give
priority to military affairs - is aimed primarily at
coping with the attempts of the United States to
suffocate the Democratic People's Republic of Korea,
which constitute a real threat. The Songun policy
administered by the respected General Kim Jong Il is
the basic safeguard for our sovereignty from the
constant threat of the United States and for preventing
another war on the Korean peninsula, thereby ensuring
peace and security in North-East Asia.
This year, the north and the south of Korea
together significantly commemorated the fifth
anniversary of the announcement of the 15 June North-
South Joint Declaration, as well as the sixtieth
anniversary of Korea's liberation, thereby setting a new
stage for the attainment of overall national unity and
the realization of the cause of national reunification
independently and peacefully under the theme ìOur
nation itselfî. The Government of our Republic will
also make every possible effort in the future to bring
about independent national reunification as soon as
possible, achieve lasting peace and stability on the
Korean peninsula and bring about the nation's common
prosperity by thoroughly implementing the 15 June
North-South Joint Declaration.
With a view to facilitating better understanding
on the part of Member States and making positive
contributions to the work of the current session, I
would like to refer to the principled position and
sincere efforts of our Republic regarding a fair solution
of the nuclear issue between the Democratic People's
Republic of Korea and the United States.
The Government of our Republic has consistently
adhered to its position of addressing the nuclear issue
peacefully, through dialogue and negotiations. As
everyone knows, the nuclear issue is a direct product of
the hostile policy of the United States against the
Democratic People's Republic of Korea during more
than half a century. Given that, driven by extreme
hostility towards the Democratic People's Republic of
Korea, the United States has gone as far as designating
our country as part of an ìaxis of evilî and making it a
potential target for pre-emptive nuclear strikes, thereby
militarily threatening our security, our country has
been compelled to possess a self-defensive nuclear
deterrent as a means of safeguarding our national
dignity and sovereignty. In circumstances in which the
United States, the sole world super-Power, is looking
down on us and threatening to use nuclear weapons,
the Democratic People's Republic of Korea - a
country with a small territory and population - has no
alternative but to possess a strong and legitimate means
of self-defence.
As we have clarified time and again, the ultimate
goal of the Democratic People's Republic of Korea
with regard to the nuclear issue is the denuclearization
of the Korean peninsula. The denuclearization of the
Korean peninsula was called for by President Kim Il
Sung, the fatherly leader of our people. The 1992
North-South Joint Declaration on the Denuclearization
of the Korean Peninsula and the 1994 Agreed
Framework between the Democratic People's Republic
of Korea and the United States are manifestations of
the invariable political will of the Government of the
Republic to denuclearize the Korean peninsula by all
means.
28

During the recent fourth round of six-party talks
in Beijing, we approached discussions seriously and
with magnanimity and a principled, fair and above-
board position to achieve our consistent final goal of
the denuclearization of the Korean peninsula at any
cost, thereby enabling the talks to come up with an
agreement on the principles to that end as part of a
broad framework to overcome all challenges. The joint
statement issued at that meeting reflects our principled
position on the resolution of the nuclear issue. At the
same time, it also clearly specifies the obligations of
the United States and South Korea as the parties
responsible for the denuclearization of the entire
Korean peninsula.
As we have clarified more than once, there will
be no need for the Democratic People's Republic of
Korea to keep a single nuclear weapon if relations are
normalized between our country and the United States,
bilateral confidence is built and the Democratic
People's Republic of Korea is not exposed to the
United States nuclear threat any longer. What is most
essential at this stage is for the United States to provide
light-water reactors to the Democratic People's
Republic of Korea as soon as possible as evidence of
the former's substantial recognition of the latter's right
to peaceful nuclear activities.
We shall watch closely how the United States acts
in reality during the ìaction for actionî phase. Our
country's Government will continue to be patient and
to do its best to bring about the denuclearization of the
Korean peninsula.
If the United Nations is to fulfil its mission to
ensure international peace and security and economic
and social development, it should be reformed in
conformity with the demands of the new century. That
is the unanimous view of the international community.
In that regard, it is important that we take a
multilateral approach centred on the United Nations
and in line with the purposes and principles of the
Charter. To that end, efforts should be made to, inter
alia, prevent unilateralism and high-handedness
leading to violations of the Charter and of international
law, and to ensure that the functions and role of the
United Nations in addressing major international issues
remain pivotal.
Disputes should be resolved peacefully, through
dialogue and negotiation. The unilateral use of force
can never be justified in any case. Such actions as
authorizing specific countries to launch pre-emptive
attacks on the pretext of preventing conflicts should
not be viewed as strengthening the collective security
system of the United Nations and should therefore be
rejected, as they are dangerous attempts to ignore both
the principles of non-interference in others' internal
affairs, as well as respect for sovereignty, as stipulated
in the Charter.
Secondly, all important international issues
should be addressed fairly and reasonably, in the
interests of the overwhelming majority of Member
States. We should not allow them to be dominated or
dealt with by the super-Power or by a few powerful
countries. In this context, we have been consistent in
our insistence on the establishment of a system that
mandates the General Assembly to review and endorse
Security Council resolutions relating to sanctions and
the use of force that can affect international peace and
security.
The Security Council should be reformed on the
basis of the principle of ensuring the full representation
of the non-aligned and developing countries, which
make up the overwhelming majority of Member States.
We should never tolerate the permanent membership of
Japan, which refuses to liquidate its past crimes against
other countries, distorting its history of aggression and
driving the regional situation towards confrontation.
The reform of the United Nations human rights
machinery should take place in accordance with the
demands of the majority of countries. In reforming the
human rights machinery, the Organization should
consider its most pressing task and ultimate goal to be
putting an end to infringement on national sovereignty,
the politicization of human rights and the application
of double standards and selectivity, which are the most
serious human rights violations at present. Like the
reform of the Security Council, that reform effort
should be carried out on the basis of the principle of
ensuring the full representation of the non-aligned and
developing countries that make up the overwhelming
majority of the United Nations membership.
If that principle is ignored, the reform of the
human rights machinery will remain just empty talk.
Worse still, if the establishment of the Human Rights
Council is aimed at legitimizing the high-handedness
of a few countries on the pretext of human rights
protection, the discussion itself will be completely
meaningless.
29

The Government of the Democratic People's
Republic of Korea will continue to make an active
contribution to the efforts of Member States to build a
new, peaceful and prosperous world by further
strengthening its friendly and cooperative relations
with all countries that respect our national sovereignty
in accordance with the ideal of independence, peace
and friendship.